Citation Nr: 1732987	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-33 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for Brown syndrome, left eye (claimed as Brown's tendon sheath syndrome).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1997 to January 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of the appeal, jurisdiction was transferred to the Waco, Texas RO.

In October 2013, the Board remanded this matter for a Board hearing to be scheduled.

In March 2017, the Veteran indicated he wished to withdraw his Board hearing request.

The Board notes that, in March 2017, the Veteran indicated verbally to the RO that he would withdraw his appeal.  However, there is no written statement withdrawing the appeal.  As the Veteran has not submitted an appeal withdrawal in writing, the Board will proceed to consider the merits of the appeal.  38 C.F.R. § 20.204 (b)(1) (2016) ("Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran appeared for a pre-discharge examination in September 2009, in which Brown's tendon sheath syndrome was noted in the left eye, in stable condition; there was no observations recorded as to the nature or extent of diplopia.  This is the most recent examination of record of the Veteran's left eye.  In February 2011, the Veteran indicated that he has double vision (diplopia) in a forward gaze.  The Board finds a VA examination necessary to determine the nature and extent of the Veteran's eye disability, to include diplopia, in light of the evidence of record which may indicate worsening or that the latest examination of record insufficiently recorded the Veteran's symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any outstanding VA treatment records and provide the Veteran the opportunity to request any outstanding private treatment records relevant to evaluating the left eye disability.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected left eye disability, with attention to the diagnostic criteria for the eye.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected left eye disability, to include on his employability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  When the above has been completed, the case should again be reviewed by the AOJ, to address whether the Veteran is entitled to an increased rating for the left eye disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


